                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


 FIDAL ABDELJAWAD,

       Petitioner,
                                                        Case 1:21-cv-0170 WJ-KRS
 v.

 UNITED STATES OF AMERICA,

        Respondent.

            ORDER GRANTING UNITED STATES’ UNOPPOSED MOTION
           FOR LEAVE TO FILE OVERLENGTH ANSWER TO MOTION TO
           VACATE CONVICTION AND SENTENCE UNDER 28 U.S.C. § 2255

       THIS MATTER comes before the Court on the UNITED STATES’ Unopposed Motion for

Leave to File Overlength Answer to Motion to Vacate Conviction and Sentence Under 28 U.S.C.

§ 2255 [Doc. 9]. The Court finds that the motion is well taken and should be granted.

       IT IS HEREBY ORDERED that the UNITED STATES is granted leave to file a 26-page

Answer to FIDAL ABDELJAWAD’s pending Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence by a Person in Federal Custody.




                                                   ______________________________
                                                   KEVIN SWEAZEA
                                                   UNITED STATES MAGISTRATE JUDGE
